UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4488
MICHAEL COLEMAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                           (CR-99-337)

                      Submitted: March 30, 2001

                       Decided: April 24, 2001

 Before NIEMEYER, WILKINS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael Morchower, MORCHOWER, LUXTON & WHALEY,
Richmond, Virginia, for Appellant. Helen F. Fahey, United States
Attorney, LeDora Knight, Assistant United States Attorney, Alexan-
dria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. COLEMAN
                              OPINION

PER CURIAM:

   Michael Geral Coleman appeals his conviction and sentence after
trial by jury to 188 months imprisonment and five years supervised
release for conspiracy to possess with intent to distribute cocaine base
in violation of 21 U.S.C.A. § 846 (West Supp. 2000). On appeal,
Coleman claims: (1) that the evidence presented at trial was insuffi-
cient to support his involvement in the conspiracy; (2) that evidence
of his participation was improperly admitted; and (3) that his convic-
tion and sentence violate Apprendi v. New Jersey, 530 U.S. 466
(2000).

   A review of the briefs and materials supplied in the joint appendix
indicates that the evidence adduced at trial was sufficient to support
Coleman’s involvement in the conspiracy. The gravamen of Cole-
man’s claims rests with the fact that much of the evidence adduced
at trial addressed acts of juvenile delinquency which could not serve
as the basis for his conviction as an adult. See 18 U.S.C.A. §§ 5031-
42 (West 2000); United States v. Spoone, 741 F.2d 680, 687 (4th Cir.
1984). Coleman claims that the evidence presented at trial indicated
he withdrew from the conspiracy as a minor, and that any evidence
of his continued distribution of cocaine base could only show partici-
pation in a separate, subsequent conspiracy.

   While the evidence presented at trial demonstrated that there may
have been two separate, successive conspiracies, the first of which,
organized by Jeffrey Williams, ended shortly after Coleman’s eigh-
teenth birthday, there was sufficient evidence to implicate Coleman
as a participant in the former conspiracy. A member of the Williams
conspiracy indicated that Coleman made at least one purchase of
cocaine base from that distribution ring after his eighteenth birthday.
Accordingly, because the testimony of a defendant’s accomplices,
standing alone and uncorroborated, may provide an adequate basis for
conviction, United States v. Burns, 990 F.2d 1426, 1439 (4th Cir.
1993), and a jury’s credibility determinations are not reviewable on
appeal, United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997),
this testimony is sufficient to link Coleman to the conspiracy he
entered into as a minor. See Spoone, 741 F.2d at 687.
                      UNITED STATES v. COLEMAN                       3
   Moreover, because the Government presented evidence linking
Coleman to a conspiracy as an adult, the jury was entitled to assess
such testimony in light of other evidence indicating the level and
nature of Coleman’s involvement in that conspiracy. Spoone, 741
F.2d at 687. Consequently, testimony at trial by co-conspirators and
witnesses of Coleman’s participation in the Williams conspiracy as a
juvenile was properly admitted for that purpose. Id. To the extent that
Coleman alleges the district court erred in admitting various forms of
that evidence, our careful review of those claims indicates that they
are without merit.

   Finally, Coleman’s sentence fails to implicate Apprendi, as the dis-
trict court’s factfinding as to the drug quantity involved did not
enhance Coleman’s penalty beyond the statutory maximum of 240
months in 21 U.S.C. § 841(b), the underlying substantive statute at
issue here. See United States v. Kinter, 235 F.3d 192, 201 (4th Cir.
2000); see also United States v. White, ___ F.3d ___, 2001 WL 87453
(4th Cir. 2001) (summarizing decisions supporting the proposition
that the maximum statutory term of imprisonment for each count of
conviction under § 841(b)(1)(C) is 240 months).

   Accordingly, we grant Coleman’s motions to file an oversized brief
out of time, and affirm Coleman’s conviction and sentence for the
foregoing reasons. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid in the decisional process.

                                                          AFFIRMED